UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 4, 2008 Allion Healthcare, Inc. (Exact name of registrant as specified in its charter) Delaware 0-17821 11-2962027 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1660 Walt Whitman Road, Suite 105, Melville, New York 11747 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (631)547-6520 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01.Entry into a Material Definitive Agreement. (a) On April 4, 2008, Allion Healthcare, Inc. (the “Company” or “Allion”), and certain of its subsidiaries entered into a Credit and Guaranty Agreement with CIT Healthcare LLC, as Administrative Agent, and other lenders named therein (the “Credit Agreement”). The Credit Agreement provides for a five-year $55 million senior secured credit facility comprised of a $35 million term loan and a $20 million revolving credit facility.At the Company’s option, the principal balance of loans outstanding under the term loan and the revolving credit facility will bear interest at a rate equal to (i)LIBOR plus an applicable margin equal to 4.00% or (ii) a base rate that is the higher of (a)JPMorgan Chase Bank’s prime rate and (b) the Federal Funds rate plus 0.50%, plus an applicable margin equal to 3.00%.The term loan was fully funded at the closing of the Credit Agreement and the Company is required to make consecutive quarterly principal payments commencing on September 30, 2008.In addition, the Company is required to pay each lender under the revolving credit facility an unused line fee equal to 0.5% per annum on the unused commitment of each lender under the revolving credit facility. The Company may prepay the term loan and the revolving credit facility in whole or in part at any time without premium or penalty, subject to reimbursement of the lenders’ customary breakage and redeployment costs in the case of prepayment of LIBOR borrowings.The Credit Agreement includes covenants requiring the Company to maintain certain financial ratios. The Company used the proceeds of the term loan and revolving credit facility to fund the merger of Biomed America,
